Citation Nr: 1629261	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claims of entitlement to service connection for PTSD and diabetes mellitus.  The Veteran filed a notice of disagreement dated in January 2010, and the RO issued a statement of the case dated in September 2011.  The Veteran filed a substantive appeal in October 2011.

In February 2005, the RO denied entitlement to service connection for diabetes mellitus type II.  The Veteran did not appeal this decision and no new and material evidence was received within one year.  As such, the decision became final.  Therefore, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above.  

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD. In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.
 
The issues of entitlement to service connection for diabetes mellitus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus type II, was denied in an unappealed February 2005 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the February 2005 rating decision must be considered in order to fairly decide the merits of the claims of entitlement to service connection for diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

2.  The evidence received subsequent to the February 2005 rating decision is new and material and the claim for service connection for diabetes mellitus type II is  reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §  3.102, 3.156, 3.159, 3.303, 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) of information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide;  information and evidence that the he was expected to provide; and information regarding the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, as the Board has determined that the Veteran's claim of entitlement to service connection for diabetes mellitus type II should be reopened, no further action under 38 U.S.C.A. § 5103 is required at this time.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In this case, a February 2005 rating decision denied the Veteran's claim of service connection for diabetes mellitus type II, as this condition was neither occurred in nor was caused by service.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence considered since February 2005 consists of outpatient treatment records and statements submitted by the Veteran.  The Veteran's medical records indicate that the Veteran has been diagnosed with diabetes mellitus type II and is undergoing treatment for this condition.  The Veteran also submitted statements that, when aboard ship off the shore of Vietnam, they were sprayed with Agent Orange after the ship was sealed off.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the February 2005 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and indications that the Veteran may have come into contact with Agent Orange in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in February 2005, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for diabetes mellitus type II is reopened, and to this extent only, the appeal is granted.



REMAND

In a December 2013 statement, the Veteran reported that he was receiving treatment for his conditions at VAOP Clinic in Mobile, AL, and Vet Center in Mobile
AL.  He indicated that he was being treated by Drs. S.R. and M.R.  The most recent treatment records in the Veteran claims file date to September 2013.  Updated treatment records must therefore be obtained.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Next, the Veteran's claims file indicates that the Veteran is in receipt of benefits from the Social Security Administration.  The RO requested related documents and the Social Security Administration indicated that these were sent in August 2004.  However, no records were attached to this response.  In this regard, the Board notes that the Veteran submitted Social Security Administration records in April 2004.  However, as it is not clear whether the records submitted by the Veteran are complete, a complete set of records should be associated with the Veteran claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In connection with the Veteran's psychiatric claim, the Board notes that the Veteran has been diagnosed with both PTSD and mood disorder.  He submitted a statement concerning events in service that he believes caused his current conditions.  The first event, concerning beach maneuvers, was investigated by VA and found to be unverified, in a response from CURR and a Formal Finding of VA dated in May 2009.  However, the Veteran also reported a second stressful incident in which the Veteran recounted being aboard ship off of the coast of Vietnam.  He reports that, while marines were disembarking over the side of the ship on rope ladders, they were being shot at by snipers and falling into the water.  He reported hearing bullets ricocheting all over the ship when leaving.  It does not appear that this event was researched for verification.  

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding his claimed in service stressor, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressor.  If evidence is obtained that may allow for verification, efforts should be undertaken to verify the Veteran's reported event.

The Veteran has also not been afforded a VA examination in connection with his psychiatric claim to determine whether he has a psychiatric disorder that is related to these or other experiences in service.  The Veteran should be scheduled for a VA examination to determine whether he has PTSD or any other psychiatric disability due to stressors or events in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

3.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of the claimed in-service stressor regarding the sniper shootings of marines who were disembarking his ship off the coast of the Republic of Viet Nam in January 1964.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report of stressors, to include photos, contemporaneous letters, or other information that may corroborate his statements.  

With respect to the Veteran's reported PTSD stressors, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  If appropriate, this summary, and all associated documents, should be sent to the appropriate departments for verification.  The RO must associate any response and/or additional records with the claims file.

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


